DETAILED ACTION
This action is responsive to the application No. 16/098,407 filed on November 1, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on February 11, 2021 has been entered.

Claim Status
Claims 1-6, 8-10, 13, 15, 18, and 23-26 are currently pending and being considered in the Office Action. Claims 7, 11, 12, 14, 16, 17, and 19-22 are cancelled.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “a functional silicon die at a top layer of the substrate package; a solder resist layer beneath the functional silicon die of the substrate package; a plurality of die bumps at a bottom surface of the functional silicon die, the plurality of die bumps electrically interfacing the functional silicon die to a substrate through a plurality of solder balls at a top surface of the solder resist layer; each of the plurality of die bumps electrically interfaced to a nickel pad at least partially within the solder resist layer and beneath the solder balls” as recited in claim 1, and analogous limitations of claims 19 and 23 must be shown or the feature(s) canceled from the claim(s). Likewise, the “wherein each of the electrically conductive copper pads have a continuous metallic to metallic interface from the electrically conductive copper pad up through the solder resist layer of the package substrate into the nickel pad and continuing into the solder balls at the top surface of the solder resist layer and into a respective one of the plurality of die bumps at the bottom surface of the functional silicon die” as recited in claim 7 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 
p. 2 lines 2 and 7: “stuff”
p. 3 lines 30-31: “made more cost effective and to manufacture”
p. 4 lines 18-19: “All of FLI pads may be reduced in size or only a subset of them”
p. 8 lines 29-30: “many signal I/O 115 bumps to connection with information carrying traces”
p. 9 lines 8-9: “either of which is unacceptable a non-design electrical short will result”
p. 9 line 16: “as is done of the outside rows 135”
p. 9 line 20: “So called ‘vias’ are typically vertical electrical connections, hence the term ‘via’”
p. 9 lines 29-33: “Use of vias are unlikely to be wholly eliminated in semiconductor package manufacturing, however, elimination of the requirement for at least a portion of the vias provides a potential for improvement and elimination of sub-layers provides the potential for increased semiconductor package density”
p. 11 lines 24-25: “Functionality on the right side pad on copper 200 design is identically in terms of providing consistent metal to metal and thus electrical connectivity”
p. 11 lines 30-33: “the resulting physical size of the PoSM design 205 design is in the sub-10 microns in diameters range or less than 10% of the size occupied a the bottom of the solder resist layer by the copper in the pad on copper 200 shown”
p. 12 lines 9-10: “other substrate layers may be utilized an NCA”
p. 13 line 14: “Directly observation”
These examples should not be considered exhaustive, and a thorough review of the specification is required to account for any additional errors or inexact terms.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 3, the limitation “the bottom surface” in line 3 lacks antecedent basis in the claims. The antecedent basis for this limitation was originally recited in claim 1, but has been removed by Applicant’s amendment.
For the purpose of the examination, the limitation “the bottom surface” will be interpreted as --a bottom surface--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 8-10, 13, 18, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (U.S. Pub # 2010/0052148) in view of Lee (U.S. Pub # 2013/0249076) of record.
Regarding independent Claim 1, Hsu teaches a substrate package (Fig. 3D), comprising: 
a functional silicon die (Fig. 3D: 26, paragraph [0042]) at a top layer of the substrate package (Fig. 3D); 
a solder resist layer (Fig. 3D: 21, paragraph [0031]) beneath the functional silicon die (26) of the substrate package (Fig. 3D); 
a plurality of die bumps (Fig. 3D: 29, paragraph [0043]) at a bottom surface of the functional silicon die (26), the plurality of die bumps (29) electrically interfacing the functional silicon die (26) to a substrate (Fig. 3D: 20, paragraph [0037]) through a plurality of solder balls (Fig. 3D: 25, paragraph [0037]); 
a plurality of copper pads (Fig. 2G: 22, paragraph [0032]) within the solder resist layer (21), wherein a first one of the plurality of solder balls (25) is coupled to (by broadest reasonable interpretation, the instant limitation “coupled to” may be interpreted as including electrical coupling, and 25 is electrically coupled to 22) a first one of the plurality of copper pads (22), and 
a nickel layer (Fig. 2G: 24, paragraph [0036]) on a second one of the plurality of copper pads (22), the nickel layer (24) within the solder resist layer (21) and extending laterally over an uppermost surface of the solder resist layer (21), wherein a second one of the plurality of solder balls (25) is coupled to the nickel layer (24).
Hsu is silent with respect to wherein each of the plurality of copper pads are electrically interfaced to a respective one of a plurality of electrical traces at the substrate of the substrate package.
Lee discloses a substrate package, comprising:
a functional silicon die (Fig. 6a: 124, paragraph [0045]) at a top layer of the substrate package;
a substrate (Fig. 6a: 160, paragraph [0055])
a plurality of copper pads (Fig. 6a: 216a-b, paragraph [0072]),
wherein each of the copper pads (216a-b) are electrically interfaced to a respective one of a plurality of electrical traces (Figs. 4t & 6a: 166 & 188b,d, paragraphs [0057] & [0063]) at the substrate (160) of the substrate package.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “each of the plurality of copper pads are electrically interfaced to a respective one of a plurality of electrical traces at the substrate of the substrate package” teachings of Lee to the device of Hsu because Lee discloses in paragraph [0063] that conductive traces or leads may provide electrical interconnections laterally across a substrate.
Regarding Claim 3, Hsu as previously modified teaches the substrate package of claim 1: 
wherein the electrical traces (Lee: 166 & 188b,d) provide for signal breakout (Lee: paragraph [0063]; by broadest reasonable interpretation, the electrical traces disclosed by Lee Hsu: 29, Lee: Fig. 6a: 148, paragraph [0052]) positioned at a bottom surface (Lee: Fig. 6a: 130, paragraph [0046]) of the functional silicon die (Hsu: 26, Lee: 124) through the solder resist layer (Hsu: 21) at the substrate (Hsu: 20, Lee: 160) of the substrate package (Hsu: Fig. 3D).
Regarding Claim 4, Hsu as previously modified teaches the substrate package of claim 1, and is silent with respect to wherein the substrate of the substrate package comprises a dielectric layer having the electrical traces embedded therein, and the electrical traces electrically interface the functional silicon die at the top layer of the substrate package to the substrate at a bottom layer of the semiconductor substrate package.
Lee discloses a substrate package wherein the substrate (160) of the substrate package (Fig. 6a) comprises a dielectric layer (Fig. 6a: 236, paragraph [0080]: “layer 236 can be one or more laminated layers… having similar insulating and structural properties”) having the electrical traces (166 & 188b,d) embedded therein, and the electrical traces (166 & 188b,d) electrically interface the functional silicon die (124) at the top layer of the substrate package (Fig. 6a) to the substrate (160) at a bottom layer of the semiconductor substrate package (Fig. 6a).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “substrate of the substrate package comprises a dielectric layer having the electrical traces embedded therein, and the electrical traces electrically interface the functional silicon die at the top layer of the substrate package to the substrate at a bottom layer of the semiconductor substrate package” teachings of Lee to the device of Hsu because Lee discloses in paragraph [0063] that conductive traces or leads may provide electrical interconnections laterally across a substrate, and further discloses in paragraph [0080] that lamination layer 236 serves as an insulating layer between adjacent conductive layers 188 and 166, thereby preventing short circuits.

Regarding Claim 5, Hsu as previously modified teaches the substrate package of claim 1, wherein the electrical traces (Lee: 166 & 188b,d) are formed upon a top surface (Lee: Fig. 6a: 168, paragraph [0057]) of the substrate (Lee: 160) of the substrate package (Lee: Fig. 6a) or within an interconnect layer at the substrate of the substrate package.
Regarding Claim 6, Hsu as previously modified teaches the substrate package of claim 1: 
wherein the substrate (Hsu: 20, Lee: 160) forms a bottom layer of the substrate package; and 
wherein the substrate (Lee: 160) is formed from one of: 
an Ajinomoto Build-up Film (ABF) substrate layer; 
a Non-Conductive Film (NCF) substrate layer (Lee: paragraph [0055]); or 
an Anisotropic Conductive Film (ACF) substrate layer.
Regarding Claim 8, Hsu as previously modified teaches the substrate package of claim 1, further comprising: 
a layer of a gold film (Hsu: paragraph [0039]: “the second electroless-plated layer 24 is made of tin (Sn), nickel/palladium/gold (Ni/Pd/Au), or nickel/gold (Ni/Au)”) between the nickel layer (Hsu: 24) and the second one of the plurality of solder balls (Hsu: 25).
Regarding Claim 9, Hsu as previously modified teaches the substrate package of claim 8, wherein the gold film (Hsu: [0039]) is formed by Electroless Nickel Immersion Gold (ENIG) processing (the instant limitation, “formed by Electroless Nickel Immersion Gold (ENIG) processing” is considered a product-by-process limitation, wherein an electrically conductive layer comprising layers of nickel and copper is considered capable of being formed by the claimed method; if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process; see MPEP § 2113).
Regarding Claim 10, Hsu as previously modified teaches the substrate package of claim 1, wherein each of the solder balls (Hsu: 25) comprise one of: solder bumps, solder deposits, flattened solder balls, or micro solder balls (Hsu: paragraph [0037]).
Regarding Claim 13, Hsu as previously modified teaches the substrate package of claim 1, and is silent with respect to wherein the substrate package is embodied within one of: a Pad on Solder Mask (PoSM) design semiconductor substrate package; a three-dimensional (3D) semiconductor package; a Central Processing Unit (CPU) substrate package; a Platform Controller Hub (PCH) substrate package; and a System On a Chip (SOC) substrate package.
Lee discloses a substrate package wherein the substrate package is embodied within one of (Fig. 1: 50, paragraph [0036]; by broadest reasonable interpretation, the substrate package of the prior art may be considered at least a three-dimensional semiconductor package, and further may be used as a CPU or PCH substrate package): 
a Pad on Solder Mask (PoSM) design semiconductor substrate package; 
a three-dimensional (3D) semiconductor package;
a Central Processing Unit (CPU) substrate package; 
a Platform Controller Hub (PCH) substrate package; and 
a System On a Chip (SOC) substrate package.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “substrate package is embodied within one of: a Pad on Solder Mask (PoSM) design semiconductor substrate package; a three-dimensional (3D) semiconductor package; a Central Processing Unit (CPU) substrate package; a Platform Controller Hub (PCH) substrate package; and a System On a Chip (SOC) substrate package” teachings of Lee to the device of Hsu because Lee discloses in paragraph [0037] that a substrate package may thereby be incorporated into a cellular phone, personal digital assistant (PDA), digital video camera (DVC), or other electronic communication device, a graphics card, network interface card, or other signal processing card.
Regarding Claim 18, Hsu as previously modified teaches the substrate package of claim 1, wherein the substrate package embodies a four layer (4L) substrate package design (by broadest reasonable interpretation, the instant limitation, “four layer (4L) substrate package design” may be considered to indicate that four layers are used in the substrate package, e.g., layers 20, 21, 28, and 26, since the disclosure of the invention does not clearly define the term “four layer (4L) substrate package design”).
Regarding independent Claim 23, Hsu teaches a system to implement a Pad on Solder Mask (PoSM) design substrate package, the system comprising: 
a semiconductor package (Fig. 3D) comprising: 
(i) a functional silicon die (Fig. 3D: 26, paragraph [0042]) at a top layer of the substrate package (Fig. 3D); 
(ii) a solder resist layer (Fig. 3D: 21, paragraph [0031]) beneath the functional silicon die (26) of the substrate package (Fig. 3D); 
(iii) a plurality of die bumps (Fig. 3D: 29, paragraph [0043]) at a bottom surface of the functional silicon die (26), the plurality of die bumps (29) electrically interfacing the functional silicon die (26) to a substrate (Fig. 3D: 20, paragraph [0037]) through a plurality of solder balls (Fig. 3D: 25, paragraph [0037]); 
(iv) a plurality of copper pads (Fig. 2G: 22, paragraph [0032]) within the solder resist layer (21), wherein a first one of the plurality of solder balls (25) is coupled to (by broadest reasonable interpretation, the instant limitation “coupled to” may be interpreted as including electrical coupling, and 25 is electrically coupled to 22) a first one of the plurality of copper pads (22), and wherein a portion of the first one of the plurality of solder balls (25) is within the solder resist layer (21); and 
(v) a nickel layer (Fig. 2G: 24, paragraph [0036]) on a second one of the plurality of copper pads (22), the nickel layer (24) within the solder resist layer (21) and extending laterally 
Hsu is silent with respect to a processor and a memory to execute instructions; a printed circuit board (PCB) motherboard having the memory mounted thereupon; and the substrate package mounted to the PCB motherboard, and (vi) wherein each of the plurality of copper pads are electrically interfaced to a respective one of a plurality of electrical traces at the substrate of the substrate package.
Lee discloses a substrate package, comprising:
a processor (paragraph [0037]: “The semiconductor package can include microprocessors”) and a memory (paragraph [0037]: “The semiconductor package can include… memories”) to execute instructions; 
a printed circuit board (PCB) motherboard (Fig. 1: 52, paragraph [0036]) having the memory mounted thereupon; and 
a substrate package (Fig. 6a) mounted to the PCB motherboard (52), the semiconductor package (Fig. 6a) comprising:
a functional silicon die (Fig. 6a: 124, paragraph [0045]) at a top layer of the substrate package;
a substrate (Fig. 6a: 160, paragraph [0055])
a plurality of copper pads (Fig. 6a: 216a-b, paragraph [0072]),
wherein each of the copper pads (216a-b) are electrically interfaced to a respective one of a plurality of electrical traces (Figs. 4t & 6a: 166 & 188b,d, paragraphs [0057] & [0063]) at the substrate (160) of the substrate package.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “processor and a memory to execute instructions; a printed circuit board (PCB) motherboard having the memory mounted thereupon; and the substrate package mounted to the PCB motherboard, and (vi) wherein each of the plurality of 
Regarding Claim 24, Hsu as previously modified teaches the substrate package of claim 23, wherein the substrate package mounted to the PCB motherboard (52) is embodied within one of (Lee: Fig. 1: 50, paragraph [0036]; by broadest reasonable interpretation, the substrate package of the prior art may be considered at least a three-dimensional semiconductor package, and further may be used as a CPU or PCH substrate package): 
a Pad on Solder Mask (PoSM) design semiconductor substrate package; 
a three-dimensional (3D) semiconductor package;
a Central Processing Unit (CPU) substrate package; 
a Platform Controller Hub (PCH) substrate package; and 
a System On a Chip (SOC) substrate package.
Regarding Claim 25, Hsu as previously modified teaches the system of claim 23, wherein the system is embodied within one of (Lee: paragraph [0037]): 
a smart phone; 
a tablet; 
a hand-held computing device; 
a personal computer; or 
a wearable technology to be worn as a clothing item or an accessory.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu (U.S. Pub # 2010/0052148) in view of Lee (U.S. Pub # 2013/0249076) of record as applied to claim 1 above, and further in view of Hsu (U.S. Pub # 2015/0262840) of record (hereinafter Hsu ‘840).
Regarding Claim 2, Hsu as previously modified by Lee teaches the substrate package of claim 1, and is silent with respect to wherein at least a portion of the conductive pads exposed at the bottom surface of the solder resist layer are less than 10 microns in diameter where exposed at the bottom surface of the solder resist layer.
	Hsu ‘840 discloses a substrate package wherein at least a portion of the conductive pads (Fig. 3: 202a, paragraph [0020]) exposed at the bottom surface of a layer (Fig. 3: 208, paragraph [0026]) are less than 10 microns in diameter (paragraph [0020]) where exposed at the bottom surface of the layer (208).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “at least a portion of the conductive pads exposed at the bottom surface of the solder resist layer are less than 10 microns in diameter where exposed at the bottom surface of the solder resist layer” teachings of Hsu ‘840 to the device of Hsu as modified by Lee because highly integrated package may be formed by utilizing relatively small dimensions of elements. It would have been obvious to one of ordinary skill in the art at the time of the invention to vary, through routine experimentation, the diameter of the exposed portion of the conductive pads in order to optimize the functionality of the device, so as to arrive at the limitations of claim 2. See MPEP § 2144.05. Further, the specification contains no disclosure of either the critical nature of the claimed diameter of the exposed portion of the conductive pads or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension is critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu (U.S. Pub # 2010/0052148) in view of Lee (U.S. Pub # 2013/0249076) of record as applied to claim 1 above, and further in view of Shim (U.S. Pub # 5,641,946) of record and Garcia Tello (U.S. Pub # 2010/0052080) of record.
Regarding Claim 15, Hsu as previously modified by Lee teaches the substrate package of claim 1, and is silent with respect to wherein a first portion of the conductive pads exposed at the bottom surface of the solder resist layer are less than 10 microns in diameter where exposed at the bottom surface of the solder resist layer; and wherein a second portion of the conductive pads exposed at the bottom surface of the solder resist layer are greater than 100 microns in diameter where exposed at the bottom surface of the solder resist layer.
Shim discloses a substrate package, comprising:
a plurality of conductive pads (Fig. 11: 5, column 4 line 26) exposed at a bottom surface of a solder resist layer (Fig. 11: 6, column 6 line 3);
wherein a first portion of the conductive pads (corresponding to Fig. 11: B3) exposed at the bottom surface of the solder resist layer (6) are less in diameter (Fig. 11: d3, column 5 line 46) where exposed at the bottom surface of the solder resist layer (6); and 
wherein a second portion of the conductive pads (corresponding to Fig. 11: B1) exposed at the bottom surface of the solder resist layer (6) are greater in diameter (Fig. 11: d1, column 5 line 39) where exposed at the bottom surface of the solder resist layer (6).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “a first portion of the conductive pads exposed at the bottom surface of the solder resist layer are less in diameter where exposed at the bottom surface of the solder resist layer; and wherein a second portion of the conductive pads exposed at the bottom surface of the solder resist layer are greater in diameter where exposed at the bottom surface of the solder resist layer” teachings of Shim to the device of Hsu as modified by 
	Hsu as modified by Lee and Shim is silent with respect to wherein a first portion of the conductive pads are less than 10 microns in diameter; and wherein a second portion of the conductive pads are greater than 100 microns in diameter.
	Garcia Tello discloses a substrate package, wherein a first portion of the conductive pads (Fig. 4: 108, paragraph [0059]) are less than 10 microns in diameter (paragraph [0082]); and 
wherein a second portion of the conductive pads (Fig. 4: 302, paragraph [0079]) are greater than 100 microns in diameter ([0082]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “a first portion of the conductive pads are less than 10 microns in diameter; and wherein a second portion of the conductive pads are greater than 100 microns in diameter” teachings of Garcia Tello to the device of Hsu as modified by Lee and Shim because conductive elements of various sizes determined by a CMOS process may be used to deliver electrical signals to different parts of a device. Further, it would have been obvious to one of ordinary skill in the art at the time of the invention to vary, through routine experimentation, the diameters of the first portion of the conductive pads and the second portion of the conductive pads in order to optimize the functionality of the device, so as to arrive at the limitations of claim 15. See MPEP §2144.05. Further, the specification contains no disclosure of either the critical nature of the claimed diameters of the first portion of the conductive pads and the second portion of the conductive pads or any unexpected results arising therefrom and it has been held that where patentability is said to be based upon a particular chosen dimension .

Allowable Subject Matter
Claim 26 is allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 26, the prior art of record neither anticipates nor renders obvious the limitation “wherein the conductive pads exposed at the bottom surface of the solder resist layer form a bump system arranged into a plurality of rows; wherein the first portion of the conductive pads being less than 10 microns in diameter are positioned at an outer most first, second, third, and fourth row of the bump system; and wherein the second portion of the conductive pads being greater than 100 microns in diameter are positioned at inside rows positioned fifth, sixth, and seventh rows from the first row of the bump system” in combination with the additionally claimed features. Thus, the Applicant’s claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

EXAMINER’S AMENDMENT
In an interview with Justin K. Brask on June 10, 2021, an Examiner’s Amendment to claims 1 and 23 was discussed and was agreed upon as placing claims 1 and 23 in condition for allowance. Due to outstanding objections to the drawings and the specification, the proposed changes have not been entered. The proposed amendment is included herein for clarity of the record and to expedite prosecution.
The proposal to amend the application is as follows: 
In the claims:

Claim 1. (Currently Amended) 
A substrate package, comprising: 
a functional silicon die at a top layer of the substrate package; 
a solder resist layer beneath the functional silicon die of the substrate package; 
a plurality of die bumps at a bottom surface of the functional silicon die, the plurality of die bumps electrically interfacing the functional silicon die to a substrate through a plurality of solder balls; 
a plurality of copper pads within the solder resist layer, wherein a first one of the plurality of solder balls directly contacts a first one of the plurality of copper pads, and wherein a portion of the first one of the plurality of solder balls is within the solder resist layer; and 
a nickel layer on a second one of the plurality of copper pads, the nickel layer within the solder resist layer and extending laterally over an uppermost surface of the solder resist layer, wherein a second one of the plurality of solder balls directly contacts the nickel layer; 
wherein each of the plurality of copper pads are electrically interfaced to a respective one of a plurality of electrical traces at the substrate of the substrate package.

Claim 23. (Currently Amended) 
A system to implement a Pad on Solder Mask (PoSM) design substrate package, the system comprising: 
a processor and a memory to execute instructions; 
a printed circuit board (PCB) motherboard having the memory mounted thereupon; and a substrate package mounted to the PCB motherboard, the semiconductor package comprising: 
(i) a functional silicon die at a top layer of the substrate package; 
(ii) a solder resist layer beneath the functional silicon die of the substrate package; 
(iii) a plurality of die bumps at a bottom surface of the functional silicon die, the plurality of die bumps electrically interfacing the functional silicon die to a substrate through a plurality of solder balls 
(iv) a plurality of copper pads within the solder resist layer, wherein a first one of the plurality of solder balls directly contacts a first one of the plurality of copper pads, and wherein a portion of the first one of the plurality of solder balls is within the solder resist layer; and 
(v) a nickel layer on a second one of the plurality of copper pads, the nickel layer within the solder resist layer and extending laterally over an uppermost surface of the solder resist layer, wherein a second one of the plurality of solder balls directly contacts the nickel layer; 
(vi) wherein each of the plurality of copper pads are electrically interfaced to a respective one of a plurality of electrical traces at the substrate of the substrate package.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/GARDNER W. S. SWAN/Examiner, Art Unit 2892